[Cite as Disciplinary Counsel v. York, 138 Ohio St. 3d 1303, 2014-Ohio-1265.]




                          DISCIPLINARY COUNSEL v. YORK.
[Cite as Disciplinary Counsel v. York, 138 Ohio St. 3d 1303, 2014-Ohio-1265.]
Attorneys at law—Reciprocal discipline from the United States Patent and
        Trademark Office—Public reprimand and 24 months’ probation—
        Gov.Bar R. V(11)(F)(4).
     (No. 2014-0130—Submitted March 26, 2014—Decided March 31, 2014.)
     ON CERTIFIED ORDER of the United States Patent and Trademark Office,
                                      No. D2013-19.
                                 __________________
        {¶ 1} This cause is pending before the Supreme Court of Ohio in
accordance with the reciprocal-discipline provisions of Gov.Bar R. V(11)(F).
        {¶ 2} On January 24, 2014, relator, disciplinary counsel, filed with this
court a certified copy of an order of the United States Patent and Trademark
Office (“USPTO”) entered November 18, 2013, in In re York, in proceeding No.
D2013-19, in which the USPTO publicly reprimanded respondent and ordered
him to serve probation for a period of 24 months. On January 30, 2014, this court
ordered respondent to show cause why identical or comparable discipline should
not be imposed in this state. Respondent filed a response to the show-cause order.
        {¶ 3} On consideration thereof, it is ordered and adjudged by this court
that, pursuant to Gov.Bar R. V(11)(F)(4), respondent, Olen Lee York III,
Attorney Registration No. 0074834, last known business address in Milton, West
Virginia, is publicly reprimanded and ordered to serve probation for a period of
24 months. It is further ordered that respondent’s probation will be satisfied by
respondent’s compliance with the probation imposed by the USPTO.
Respondent’s probation will not be terminated until such time as respondent’s
                             SUPREME COURT OF OHIO




probation has been terminated in the USPTO. Respondent is ordered to notify the
court when the probation imposed by the USPTO has been terminated.
       {¶ 4} It is further ordered, sua sponte, by the court that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded against respondent by the Clients’ Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered, sua sponte, by the court that if after the date of
this order, the Clients’ Security Fund awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Clients’ Security Fund within 90 days of the notice of that award.
       {¶ 5} It is further ordered that respondent may not apply for termination
of probation in Ohio until (1) respondent complies with the requirements for
termination of probation set forth in the Supreme Court Rules for the Government
of the Bar of Ohio, (2) respondent complies with the Supreme Court Rules for the
Government of the Bar of Ohio, (3) respondent files evidence with the clerk of
this court and disciplinary counsel demonstrating his termination of probation in
the USPTO, (4) respondent complies with this and all other orders issued by this
court, and (5) this court orders the probation of respondent terminated.
       {¶ 6} It is further ordered that until such time as respondent fully
complies with this order, respondent shall keep the clerk and disciplinary counsel
advised of any change of address where respondent may receive communications.
       {¶ 7} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings.
       {¶ 8} It is further ordered, sua sponte, that service shall be deemed made
on respondent by sending this order, and all other orders in this case, by certified
mail to the most recent address respondent has given to the Office of Attorney
Services.



                                         2
                               January Term, 2014




       {¶ 9} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ______________________




                                          3